Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the motor" in “line 5”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 depends from claim 17 and recites “a battery” pack, whereas a “a battery pack” has been previous introduced in claim 17. Appropriate corrections are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puzio et al. US publication no.: US 2018/0138839 A1. 

Regarding claims, 1 and 9, Puzio et al. teach, A remotely controllable gas engine replacement device (motor system 300, figure 3) comprising: a housing (housing 312, figure 3); a battery receptacle (electrical power input 314, figure 3; paragraph 91) coupled to the housing, the battery receptacle configured to removably receive a battery pack (battery, paragraph 91); a motor located within the housing (motor, paragraph 91); a power take-off shaft receiving torque from the motor and protruding from a side of the housing (output shaft 316, figure 3; paragraph 91); a power switching network configured to selectively provide power from the battery pack to the motor (electrical power input, paragraph 96); one or more remote control device interfaces (communication module 1150, paragraph 141) configured to communicate with a remote control device (mobile computing device 1190, figure 11); and an electronic processor (controller 1140, figure 11) connected to the power switching network and the remote control device interface, the electronic processor configured to: control the power switching network to rotate the motor, receive a control signal from the remote control device, and execute a responsive action to the control signal from the remote control device (as explained in paragraphs 140-141, the mobile computing device 1190 sends signals to the modular interface to control different aspects of the motor performance).
Regarding claim 3, Puzio et al. teach,  The remotely controllable gas engine replacement device of claim 1, further comprising: a wireless receiver, wherein the one or more remote control device interfaces configured to communicate with the remote control device includes a wireless interface, and the control signal received by the electronic processor from the remote control device is received via the wireless interface and the wireless receiver (see communication module 1150, network 1185 in figure 11 and paragraph 141 through which the mobile computing device and the modular interface connect wirelessly and allow the control of the motor).
Regarding claim 4, Puzio et al. teach,  The remotely controllable gas engine replacement device of claim 1, wherein the one or more remote control device interfaces configured to communicate with the remote control device includes a wire line interface configured to receive a cable connected to the remote control device, wherein the control signal received by the electronic processor from the remote control device is received via the wire line interface and the cable connected to the remote control device (see paragraph 114, where the modulator interface 632 includes an optional communication module which can be wired/wireless communications with another device such as a mobile computing device).
Regarding claim 5 and 13, Puzio et al. teach,  The remotely controllable gas engine replacement device of claim 1, wherein the control signal received by the electronic processor from the remote control device includes a command for at least one of turning the motor on, turning the motor off, controlling a speed of the motor, or controlling a forward or reverse direction of the motor (see paragraph 111, where multiple motor performance instructions are disclosed including the speed of the motor).
Regarding claim 6 and 14, Puzio et al. teach, the remotely controllable gas engine replacement device of claim 1, further comprising a light, wherein the control signal received by the electronic processor from the remote control device includes a command for turning the light on or off (see paragraph 102, where the modulator interface includes LED indicators that can be turned on/off based on the instructions received).
Regarding claim 7 and 15, Puzio et al. teach, The remotely controllable gas engine replacement device of claim 1, wherein: the electronic processor is further configured to transmit information to the remote control device via the one or more remote control device interfaces for indicating in a user interface of the remote control device, wherein the information includes at least one of a level of charge of the battery pack, time remaining for use of the battery pack, a work cycle applied to the motor, a speed of the power take-off shaft, torque applied to the motor, or efficiency of the motor (see paragraphs 141-142 where the mobile computing device receives motor performance information & see paragraph 111 where there are plurality of motor performance aspects are disclosed).
Regarding claims 8 and 16, Puzio et al. teach,  The remotely controllable gas engine replacement device of claim 1, wherein the electronic processor is further configured to transmit to the remote control device one or both of: an identity of a specified power equipment attached to and driven by the gas engine replacement device for configuring the remote control device for use with the specified power equipment, and parameters for configuring the remote control device for use with the specified power equipment (see paragraph 93, where the information of the tool is provided to the modular interface of the tool).
Regarding claim 11, Puzio et al. teach, the method of claim 9, wherein the control signal from the remote control device is received over a wireless interface between the gas engine replacement device and the remote control device (see communication module 1150, network 1185 in figure 11 and paragraph 141 through which the mobile computing device and the modular interface connect wirelessly and allow the control of the motor).
Regarding claim 12, Puzio et al. teach, The method of claim 9, wherein the control signal from the remote control device is received over a wire line interface between the gas engine replacement device and the remote control device (see paragraph 114, where the modulator interface 632 includes an optional communication module which can be wired/wireless communications with another device such as a mobile computing device).
Regarding claim 17, Puzio et al. teach,  A remote control device (mobile computing device 1190, figure 11) for controlling a gas engine replacement device (motor system 1100, figure 11), the gas engine replacement device including a power switching network (electrical power input, paragraph 96) to selectively provide power from a battery pack (battery, paragraph 91) to the motor to rotate the motor and provide torque to a power take-off shaft (output shaft 316, figure 3; paragraph 91), the remote control device comprising: a housing (see figure 11); one or more communication interfaces configured to communicate with the gas engine replacement device (network 1185, figure 11; paragraph 141); one or more user interfaces (see mobile computing device 1190 which includes user interface); and an electronic processor coupled to the one or more communication interfaces and the one or more user interfaces, the electronic processor configured to: receive input via the one or more user interfaces, and transmit a control signal to the gas engine replacement device via the one or more communication interfaces for execution of a responsive action to the control signal by the gas engine replacement device based on the received input (see paragraph 141 and 142 where the mobile computing device sends instructions to control motor parameters).
Regarding claim 18, The remote control device of claim 17, further comprising a battery receptacle supported by the housing, the battery receptacle configured to) removably receive a battery pack; and one or more electrical interfaces supported by the housing for receiving power to charge the battery pack, wherein the power is received from the gas engine replacement device or from a separate power source (mobile device in this time inherently includes a charging port that receives power to charge the battery in the mobile computing device).
Regarding claim 19, Puzio et al. teach,  The remote control device of claim 17, wherein: the one or more communication interfaces configured to communicate with the gas engine replacement device includes a wireless interface, and the control signal transmitted to the gas engine replacement device via the one or more communication interfaces for execution of a responsive action to the control signal by the gas engine replacement device is transmitted via the wireless interface(see communication module 1150, network 1185 in figure 11 and paragraph 141 through which the mobile computing device and the modular interface connect wirelessly and allow the control of the motor).
Regarding claim 20, Puzio et al. teach,  The remote control device of claim 17, wherein: the one or more communication interfaces configured to communicate with the gas engine replacement device includes a wire line interface configured to receive a cable connected to the gas engine replacement device, and the control signal transmitted to the gas engine replacement device via the one or more communication interfaces for execution of a responsive action to the control signal by the gas engine replacement device is transmitted via the wire line interface and the cable (see paragraph 114, where the modulator interface 632 includes an optional communication module which can be wired/wireless communications with another device such as a mobile computing device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Puzio et al. US publication no.: US 2018/0138839 A1 and Pullen US publication no.: US 2013/0015825 A1
Regarding claim 2 and 10, Puzio et al. is silent on specifically teaching,  The remotely controllable gas engine replacement device of claim 1, further comprising: an electrical interface supported on the housing for providing charge from the battery pack to a battery of the remote control device.
However, charging a remote control device using an electrical interface is merely a common knowledge to the ordinary skilled in art and further taught by Pullen in paragraphs 72 that a housing unit comprising a charging means for remote electronic devices such as a mobile phones or any other remote control means. 
In view of Pullen’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Puzio et al. to include; an electrical interface supported on the housing for providing charge from the battery pack to a battery of the remote control device, for the purpose of providing charging means for a portable device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846